October 23, 1913. The opinion of the Court was delivered by
This is an action by the plaintiff on three bonds executed by the defendant to the plaintiff, *Page 43 
secured by a mortgage. Two of the bonds were for two hundred dollars each, and the third was for six hundred dollars. The case was referred to the master, who made his report. There were no exceptions to the master's report. After hearing argument, the presiding Judge made the following order:
"This matter comes before the Court upon exceptions filed by the defendant, to the report of the special master herein.
"The special master was correct in saying, that `the legal way to ascertain the amount due, would be to consider the bonds according to their faces and dates;' but the special master erred in undertaking to split into two loans, the six hundred ($600.00) dollar bond. He should have simply taken the bonds as they appeared on their faces and dates and calculated the interest on same, giving credits for all payments; as made by the defendant, according to the rules as laid down by our Supreme Court in several recent cases; making the calculations according to the rules of partial payments; and giving credits on the bonds at their respective dates, for the withdrawal value of the stock assigned and surrendered, according to the constitution and by-laws of plaintiff corporation.
"Without passing on any of the exceptions, except those presenting the above questions, the exceptions raising the above questions are sustained; and the case is hereby referred to the master for Union county to make a calculation of the amounts due, if any, upon the several bonds sued on herein, and in accordance with the above stated principles."
There are five exceptions, one of which was abandoned at the hearing. There is a total misapprehension of Judge Memminger's order, and it is unnecessary to consider the exceptions separately.
Let the exceptions be reported. *Page 44 
The order, in short, holds that it was error to cut up the six hundred dollar bond in two loans, and directs the master to make a new finding on the basis of the bonds as executed, allowing credits for payments and cash surrender value according to the law of this State, and the constitution and by-laws of the association. He decided nothing but that the bonds, as executed, should be the basis of calculation. To this there is no exception.
The appeal is dismissed and the cause remanded for the purpose of carrying out the order of Judge Memminger.